Mr. Justice Hydrick
concurring: The length of time the piles were left in the river by the defendant, after it had knowledge that they were causing the destruction of rafts of lumber, was sufficient to warrant a reasonable inference of indifference on the part of the defendant to the rights of those who navigated the river. A prima facie case for punitive damages having been made out, the question was properly submitted to the jury, and its decision is binding upon this Court, which has no jurisdiction to consider the testimony on the part of the defendant tending to explain why the piles were left there so long.
Mr. Chiee Justice Jones did not sit in this case.